UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7024


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

JOEL   HERRON,   Correctional   Administrator;   KRISTIE   B.
STANBACK, Assistant Superintendent; GERALDINE O. LEWIS; JOHN
DOE LOWERY, Sergant Over Mailroom; JOHN DOE INGRAM, Mailroom
Staff; JANE DOE NORTON, Mailroom Staff; JANE DOE NORRIS,
Mailroom Staff; ROBERT C. LEWIS, Director of Prison; ALVIN
WILLIAM KELLER, JR., Secretary of Correction; BEVERLY EAVES
PERDUE, Governor's; JAMES C. FRYE, Program Manager; JOHN DOE
COVINGTON, Unit Manager; JANE DOE ALFORD, Assistant Unit
Manager;   MARRIETTA   BARR,   Ex-Assistant    Manager   (Now
Lieutenant); CHANDRA K. RANSOM, a/k/a Jane Doe, Ex-Unit
Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00978-TDS-LPA)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stuart Wayne Tompkins, Appellant Pro Se.   Peter Andrew Regulski,
Assistant  Attorney   General,  Raleigh,   North   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Stuart    Wayne    Tompkins      appeals    the     district    court’s

text order denying relief on post-judgment motions filed in his

42 U.S.C. § 1983 (2006) action.                We have reviewed the record and

find    no     reversible   error.        Accordingly,        we    affirm     for   the

reasons stated by the district court.                    Tompkins v. Herron, No.

1:10-cv-00978-TDS-LPA            (M.D.N.C.      June    18,   2013).         Tompkins’

motion   and     supplemental      motion      for     injunctive    relief     pending

appeal are denied.          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately        presented    in   the

materials       before   this     court   and    argument     would    not     aid   the

decisional process.



                                                                               AFFIRMED




                                           3